Title: James H. McCulloch to Thomas Jefferson, 17 February 1819
From: McCulloch, James H.
To: Jefferson, Thomas


          
            Dr Sir
            Custom House Balto Collts Off’ Feby 17 1819
          
          I recd two days ago your letter of the 9th instant with the inclosures which shall receive  the necessary attention as opportunities for France present. As to the duties, if you find no invoice in the box, nor marks in the books to direct an entry here, it will do little harm, beside occasioning a small irregularity, in proceeding, to defer that act till you are better informed. The accts of this quarter not being made up till the next, there will be yet two to three months space for ascertaining the amt required. But if your desire to settle the business prevails, it will be sufficient to estimate the value at ⅔ of the sum you speak of. For I it must be agreed with you that the number of books of that size could never have cost D100. at Paris; & I am not willing that you should pay more than would be equitably required in every ordinary case: lest we may never have the power to repay. It seems high enough to estimate the volumes at D2.– each, & then the entry would stand thus.
          
            
               
              D60
              .00
              
              
              
              
            
            
              
              6
              .00
               6600 @ 15 ⅌ Ct   
              D9
              .90
              
            
            
              
              
              
                Draya Papers &
              
              .60
              
            
            
              
              
              
               
              9
              .50
              
            
          
          If you are  scrupulous beyond my assumed value, & add any thing to the principal of D60.00. it will be of course in a direct proportion to the  duties, or D9.90. If one half, or D50.00, is assumed, it will probably be enough.
          I must take the pleasure the opportunity offers, of giving an assurance, more sincere than Statesmen generally receive, of the satisfaction I take in serving you, & the great interest I feel in your health peace & enjoyment from year to year.
          
            Very respectfully Sir I am your obt servt
            Jas H McCulloch
          
        